Order entered August 18, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00894-CV

          TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                                V.

                                     JOSEPH MCRAE, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-04163

                                            ORDER
        Before the Court is appellant’s August 14, 2014 motion for an extension of time to file a

brief. On July 8, 2014, appellant sent a letter to Vielica Dobbins, Official Court Reporter for the

134th Judicial District Court of Dallas County, Texas, requesting preparation of the reporter’s

record. On July 18, 2014, we notified Vielica Dobbins that the reporter’s record was past due

and instructed her to file the record within ten days. As of today’s date, the reporter’s record has

not been filed. Appellant’s brief will be due twenty days after the reporter’s record is filed. See

TEX. R. APP. P. 38.6(a).      Accordingly, we DENY as premature appellant’s motion for an

extension of time to file a brief.

        On the Court’s own motion, we ORDER Vielica Dobbins to file on or before AUGUST

29, 2014 either: (1) the reporter’s record; or (2) written verification that appellant has not paid
for the record. We caution appellant that if we receive verification of no payment, we will order

the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Dale Tillery, Judge of the 134th Judicial District Court of Dallas

County, Texas, Vielica Dobbins, and all counsel of record.

                                                    /s/      ADA BROWN
                                                             JUSTICE